DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions

2.	Applicant’s election with traverse of Group I, claims 1-8 in the replay filed on 03/02/22, is acknowledged. The traversal is on the ground that the search and examination of the entire application could be made without serious burden. This is not found persuasive because a serious burden is self-evident from the fact that the application encompasses two groups of invention. There would be a serious burden placed on the Examiner by having to search different subclasses for each of the inventions, as well as having to use different search terms and strategies to find the patentably indistinct groups.
	It is noted that applicant amended and inadvertently included claims 9-12 in the election. The applicant amended claims 9-12, however, those claims are still drawn to an image encoding method or device, wherein a DNN for downscaling is trained on the basis of loss information. As mentioned above, there would be a serious burden placed on the Examiner by having to search different subclasses for each of the inventions, as well as having to use different search terms and strategies. Therefore, claims 9-12 are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b). See MPEP § 821.01 through § 821.04.   

Priority
3.	This application has been filed as a continuation of PCT application No. PCT/KR2019/012510, filed 09/26/2019, and is hereby incorporated by references.

Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 06/17/2021, 09/07/2021, 01/212022, and 05/18/2022. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
5.	Claim 3 is objected to because of the following informalities:   
Claim 3 recites “the final image quality assessment score is determined by a weighted average of the MOS averages based on the weight” in the claim. However, claim 1 also recites “a final image quality assessment score of the target image by combining the pieces of quality assessment information of the blocks with each other, based on the pieces of sensitivity information of the blocks”. It is unclear and vague how these two final image quality assessment scores are related each other. 
	Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2017/0104993A1) (hereinafter Jeong).
	Regarding claim 1, Jeong discloses a method of evaluating a quality of a target image (e.g. see abstract, paragraphs 0011-0014; Figs. 3-4: quality assessment), the method comprising: 
	obtaining blocks each having a predetermined size by splitting a target image for evaluating a quality (e.g. see paragraphs 0322, 0324: a predetermined size such as 64x64- when a video is a high-definition (HD) video (e.g. quality of video), the size of the blocks may be 64×64) and a reference image that is to be compared with the target image (e.g. see Fig. 1, paragraphs 0139, 0141, 0142: reference image/picture; also see paragraphs 0154, 0167); 	
	determining sensitivity information and quality assessment information of each of the blocks by inputting the blocks to a video quality assessment network (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item); and 	
	determining a final image quality assessment score of the target image by combining the pieces of quality assessment information of the blocks with each other (e.g. see paragraphs 0128,0184, 0210: quality score), based on the pieces of sensitivity information of the blocks (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity).
	Regarding claim 3, Jeong discloses the method of claim 1, wherein the sensitivity information is used as a weight of each of the blocks, the quality assessment information (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item) comprises a mean opinion score (MOS) average of each of the blocks, and the final image quality assessment score is determined by a weighted average of the MOS averages based on the weight, and the MOS is a value representing a user's subjective perceived quality (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS)).
	Regarding claim 6, Jeong discloses the method of claim 5, wherein the full reference quality assessment information comprises a full reference MOS average (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS)) and a full reference MOS standard deviation of each of the blocks of the target training image and the reference training image, the non-reference quality assessment information comprises a non-reference MOS average and a non-reference MOS standard deviation of each of the blocks of the target training image, and the MOS is a value representing a user's subjective perceived quality (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS)).
	Regarding claim 7, Jeong discloses the method of claim 1, wherein the predetermined size is txbxbxc, where t indicates the number of frames, b indicates a horizontal or vertical size, and c indicates the number of color channels (e.g. see paragraphs 0102, 0107: the size of PU, CU; paragraphs 0322, 0324: a predefined size maybe 64x64; also see paragraphs 0115: horizontal and vertical components).
	Regarding claim 8, Jeong discloses the method of claim 1, wherein the quality assessment information comprises a MOS average and a MOS standard deviation of each of the blocks (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS)), the sensitivity information is used as a weight of each of the blocks (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item), the final image quality assessment score is determined by a weighted average of the MOS average based on the weight and a weighted average of the MOS standard deviation based on the weight, and the MOS is a value representing a user's subjective perceived quality (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS)).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0104993A1) in view of Krishnamoorthy et al., (U.S. Pub. No.2020/0184314A1) (hereinafter Krishnamoorthy).
	Regarding claim 2, Jeong further discloses the method of claim 1, wherein the video quality assessment network determines the pieces of sensitivity information of the blocks of the target image (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item).
	Jeong does not explicitly disclose the reference image by inputting the blocks to a convolutional neural network, and determines the pieces of quality assessment information of the blocks of the target image and the reference image by inputting the blocks to a capsule neural network.
	However, Krishnamoorthy discloses the reference image by inputting the blocks to a convolutional neural network, and determines the pieces of quality assessment information of the blocks of the target image and the reference image by inputting the blocks to a capsule neural network (e.g. see abstract, paragraphs 0003-0006: a convolutional neural network and a capsule neural network; Figs. 2-3, paragraphs 0030-0034: a capsule neural network generation; also see Figs. 4-5, paragraphs 0035, 0036: the convolutional neural network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Krishnamoorthy to add the teachings of Jeong as above, in order to provide image processing platforms to improve the efficiency and accuracy associated with processing of images (see paragraph 0001: Krishnamoorthy).
	Regarding claim 4, Jeong further discloses the method of claim 1, wherein the video quality assessment network determines respective pieces of sensitivity information of blocks of a target training image (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item); determines respective MOS averages and respective MOS standard deviations of the blocks of the target training image (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS)); and is trained using the pieces of sensitivity information (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity), the MOS averages, and the MOS standard deviations (e.g. see paragraphs 0183, 0185: a Mean Opinion Score (MOS))
	Jeong does not explicitly disclose a reference training image by inputting the blocks to a convolutional neural network, and the reference training image by inputting the blocks to a capsule neural network.
	However, Krishnamoorthy discloses reference training image by inputting the blocks to a convolutional neural network, and the reference training image by inputting the blocks to a capsule neural network (e.g. see abstract, paragraphs 0003-0006: a convolutional neural network and a capsule neural network; Figs. 2-3, paragraphs 0030-0034: a capsule neural network generation; also see Figs. 4-5, paragraphs 0035, 0036: the convolutional neural network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Krishnamoorthy to add the teachings of Jeong as above, in order to provide image processing platforms to improve the efficiency and accuracy associated with processing of images (see paragraph 0001: Krishnamoorthy).
	Regarding claim 5, Jeong discloses the method of claim 1, wherein the video quality assessment network determines respective pieces of sensitivity information of blocks of a target training image (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item) and, determines respective pieces of full reference quality assessment information of the blocks of the target training image (e.g. see Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item) and is trained using the pieces of sensitivity information, the full reference quality assessment information, and the non-reference quality assessment information (e.g. see paragraphs 0213, 0216, 0246-0247: sensitivity; Fig. 3, paragraphs 0181, 0182, 0184: quality assessment; Fig. 4, 0200-0203: quality assessment item).
	Jeong does not explicitly disclose Krishnamoorthy discloses a reference training image by inputting the blocks to a convolutional neural network, and the reference training image by inputting the blocks to a capsule neural network, and determines respective pieces of non-reference quality assessment information of the blocks of the target training image by inputting the blocks to the capsule neural network.
	However, Krishnamoorthy discloses a reference training image by inputting the blocks to a convolutional neural network, and the reference training image by inputting the blocks to a capsule neural network, and determines respective pieces of non-reference quality assessment information of the blocks of the target training image by inputting the blocks to the capsule neural network (e.g. see abstract, paragraphs 0003-0006: a convolutional neural network and a capsule neural network; Figs. 2-3, paragraphs 0030-0034: a capsule neural network generation; also see Figs. 4-5, paragraphs 0035, 0036: the convolutional neural network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Krishnamoorthy to add the teachings of Jeong as above, in order to provide image processing platforms to improve the efficiency and accuracy associated with processing of images (see paragraph 0001: Krishnamoorthy).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486